DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 5/03/2022.  Claims 1-11 and 13-15 are pending of which Claims 13-15 are withdrawn, and of the claims under consideration Claims 1n 4 and 11 were amended.  Claim 12- was cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 5/03/2022.  
Claim Objections
Claim 2 has an improper claim identifier of “Original” while having an amendment at line 11 with underlining so the proper claim identifier should by (Currently Amended).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-9, Claim 2 recites beginning at line 10 “. . . (wherein R is a C1 to C30 alkyl group, C3 to C30 cycloalkyl group, or C6 to C30 aryl group), an epoxy group-containing monovalent organic group, . . .”  This recitation is unclear and vague whether the parentheses sets off the contents as a different R as the alternatives following the parentheses.  Enclosing language within parentheses causes confusion whether the language is optional making claims having such parenthetical expressions indefinite.  Therefore, it is advised that the parentheses are removed if all of the recited alternatives are for R.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-097334 A, Nakamura et al in view of JP 2013-231877, Ibuki et al. evidenced by JP 2008-242314, Wakizaka et al. further in view of U.S. 2017/0309844, Saeki et al, hereinafter “Saki” further in view of JP 11-228631, Sato et al. 
For JP2017-097334, JP 2013-231877, JP 2008-242314 and JP 11-228631 the English machine translations were retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and are hereafter referred to as “Nakamura” and “Ibuki”, and “Wakizaka”, and “Sato”, respectively.  
Regarding Claim 1 Nakamura discloses in the entire document an optical member {reading on panel of the pending claims} comprising: a prism sheet (10) (see ¶ [0011] and figure 1); a low refractive index part (40) formed on a convex portion of an uneven surface of the prism sheet (10) (see ¶ [0012] and figure 1), where from ¶ 0017 the low index layer may be formed over the entire surface of the unit prism; and a second member (20) bonded with the low refractive index part (40) by an adhesion layer (30) (see ¶ [0010] and figure 1), wherein the second member is a wavelength conversion film formed of quantum dots (see claim 6 and ¶ [0056]).  In the abstract and Claim 1 Nakamura discloses the refractive index of the low refractive index part is 1.30 or less formed near the adhesion part between the protrusion of the rugged surface and the adhesive layer 30.  
However Nakamura does not expressly disclose features: (1) a low refractive layer including a carbosilane-siloxane copolymer, and (2) a planarization layer covering the low refractive layer and a color conversion layer, (3) wherein the refractive index less than or equal to 1.3 for low refractive layer is at the wavelength of 500 nm to 550 nm; and 4) wherein the low refractive layer has a light transmittance of greater than or equal to 90 % at 400 nm. 
Ibuki discloses above features (1) and (3) wherein: the low refractive index layer with a refractive index of 1.20 to 1.40 at 550 nm wavelength for feature (3) includes a hollow silica particle, which is surface treated by a hydrolysate of an organic silane compound, and a fluorine containing polymer to which a polysiloxane structure is introduced (see claim 1, ¶s 0124, 0144, 0155, 0216 and figures 1 and 2 and claim 9); and the refractive index of the low refractive layer is 1.36 when measured at the wavelength of 550 nm (see paragraph [0216]).  Such Rf index range overlaps that of the pending Claim 1 of less than or equal to 1.3 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges. 
The surface treatment of the hollow silica particles has silane coupling agent in order to improve dispersibility in the binder for forming the low refractive index layer, the surface of the hollow silica particles is preferably from treatment with a hydrolysate of an organosilane compound and/or a partial condensate thereof, and more preferably, either one of the acid catalyst and the metal chelate compound or both of them are used during the treatment.  
Wakizaka evidences at ¶s 0046-0076 that the surface-treated with a hydrolysate of an organosilane and/or a partial condensate thereof in view of improving dispersibility in a coating material for forming a low refractive index layer. In addition, it is more preferable to use either an acid catalyst or a metal chelate compound or both of them during surface treatment.  Although the structure of the organosilane is not particularly limited, those having a terminal (meth) acryloyl group are preferred.  An organosilane compound which can be used for surface treatment of silica fine particles has General formula (I):  (R10)m-Si(X)4-m In formula (I), R 10 represents a substituted or unsubstituted alkyl group or a substituted or unsubstituted aryl group.  X represents a hydroxyl group or a hydrolyzable group.  Further, as an example of the case where X is represented as a hydrolyzable group, the following compounds are also preferred. (R10)3-Si-(X)-Si-(R10)3.   Also two or more of the organosilane compounds of general formula (I) can be combined (See ¶ 0056 of Wakizaka). {This reads on copolymer for the condensate of the combined organosilanes for formula (I) with X as (R10)3-Si-(X)-Si-(R10)3.    
Also from claim 9 and ¶s 0145-0158 of Ibuki, the antireflection film has the low refractive index layer further containing (d) a fluorine-containing polymer, wherein in such a polymer, a repeating unit derived from the fluorine-containing vinyl monomer and a repeating unit having a (meth) acryloyl group in the side chain are used.  Also for the purpose of imparting antifouling properties and scratch resistance to the fluorine-containing polymer of the present invention, a polysiloxane structure may be introduced.  This fluorine containing polymer to which a polysiloxane structure is introduced is for the purpose of imparting antifouling properties and scratch resistance.  The method of introducing the polysiloxane structure can be by JP 11-228631, Sato.  
Therefore, one of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I from Ibuki to have a low refractive layer including a carbosilane-siloxane copolymer for a low refractive layer of 1.2 to 1.36 when measured at the wavelength of 550 in the low refractive index layer of the optical member of Nakamura motivated to have improved dispersibility of particles in the binder for forming the low refractive index layer as for Claim 1.  Furthermore the combination of Ibuki with Nakamura has a reasonable expectation of success for one skilled in the art because both Nakamura have low Rf index layers with similar Rf index of around 1.30.  
However Nakamura in view of Ibuki does not expressly disclose a planarization layer (2).   
Saeki discloses in the abstract a substrate for a display, the substrate having a film B including a polysiloxane resin on at least one surface of a film A including a polyimide resin, wherein the film B contains inorganic oxide particles therein, with an object to provide a substrate for a display: being able to be applied to a color filter, an organic EL element, or the like without the need to carry out any complex operations; allowing high-definition displays to be manufactured; and being provided with a low CTE, coefficient of thermal expansion, a low birefringence, and flexibility.  From ¶ 0156 a planarization layer may be provided in the color filter.  Examples of the resin to be used for the formation of the planarization layer include an epoxy resin, an acrylic epoxy resin, an acrylic resin, a siloxane resin, and a polyimide resin.  The thickness of the planarization layer is preferably a thickness with which the surface becomes flat, and it is more preferably 0.5 to 5.0 .mu.m, even more preferably 1.0 to 3.0 .mu.m.  Given the planarization layer is for a color filter the planarization can cover a color conversion layer, i.e. like a filter, along with the low refractive index layer.  
One of ordinary skill in the art at the time before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I to have a planarization layer covering the color conversion layer with the low refractive index layer because Saeki teaches such planarization layers for color filters which as such filters would convert color for application to the optical member of Nakamura in view of Ibuki, as afore-described, motivated to avoid carrying out any complex operations; allowing high-definition displays to be manufactured and being provided with a low CTE, a low birefringence, and flexibility for the color conversion panel of pending Claim 1.  Furthermore the combination of Saeki with Nakamura as modified has a reasonable expectation of success to one skilled in the art because both Saeki and Nakamura as modified have display devices with color conversion dealing with concerns about refractive index.   
However Nakamura in view of Ibuki further in view of Saeki does not expressly disclose (4) the low refractive layer has a light transmittance of greater than or equal to 90 % at 400 nm.  
Sato is directed to as is Nakamura having a low refractive index part or film as disclosed in Sato in the abstract a curable resin composition capable of forming a cured film having excellent transparency, a low refractive index, and excellent scratch resistance, and an antireflection film formed by the cured film. This curable resin composition contains an olefin polymer having a polysiloxane segment in the main chain, a fluorine content of 30% by weight or more, and a polystyrene -equivalent number average molecular weight of 5000 or more.  The curable resin composition may contain the olefin polymer and the crosslinkable compound, and in this case, the olefin polymer and the crosslinkable compound react in whole or in part. It may be a crosslinked polymer obtained.  The olefin polymer preferably has a hydroxyl group and/or an epoxy group.  The antireflection film is made of a cured film of the above-mentioned curable resin composition.  From ¶s 0067-0078 and Table 4 entry “2” has a curable resin composition with a low refractive index, high light transmittance of 96% or more (reading on pending Claim 1 (4)}, high strength, low reflectance, and adhesion to a substrate.  It is clear that a large cured film can be formed. 
Therefore, one of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I from Nakamura as modified to have a low refractive layer including a carbosilane-siloxane copolymer for a low refractive layer of 1.2 to 1.36 when measured at the wavelength of 550 in the low refractive index layer of the optical member and to have a planarization layer covering the color conversion layer with the low refractive index layer, as afore-described, where from Sato the fluorine-containing polymer with introduced polysiloxane is with the carbosilane siloxane copolymer of Nakamura modified by Ibuki because Ibuki teaches Sato shows producing such fluorine-containing polysiloxane used in Ibuki that is with the carbosilane siloxane copolymer as in Ibuki motivated to have an a low refractive index and a high light transmittance of 96% or more excellent as for pending Claim 1.  Furthermore the combination of Sato with Nakamura as modified has a reasonable expectation of success to one skilled in the art because Nakamura as modified with Ibuki teaches using fluorine-containing polysiloxane copolymer used in Ibuki with the carbosilane siloxane copolymer.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0124188, Kadowaki et al, hereinafter “Kadowaki”, evidenced by U.S. 2016/0041430, Lee et al, hereinafter “Lee”, in view of U.S. 2010/0252917, Karkkainen, hereinafter “Karkkainen”) evidenced by CAS Registry Number 917090-25-6, Scifinder, American Chemical Society (ACS) (2022) hereinafter “RN 917090-25-6” further evidenced by U.S. 2008/0188032, Rantala, hereinafter “Rantala”.  
Regarding Claim 1 Kadowaki discloses in the entire document particularly in the abstract and ¶s 0002, 0004, 0009-0013, 0017-0019. 0057 liquid crystal display device having a color conversion substrate with a simple manufacturing process with reduced deviations in intensity distribution of emitted light.  From ¶s 0002 and 0004 a wavelength converting section included at least one type of phosphor for converting wavelength that converts the light from the light source into red or green, the wavelength converting section being provided for each pixel on the light emitting side of the liquid crystal display component.  Also light scattering members included a red phosphor that converts blue light to red light, a green phosphor that converts blue light to green light, and a blue light scattering member that scatters blue collimated light.  A display device that requires that the phosphors and the light scattering members be respectively formed by photolithography increases the amount of manufacturing steps. A method to solve this problem includes forming frame-shaped boundary parts in advance and coating the phosphor material and diffusion material through ink jet deposition, for example.  Reflective parts are formed on the peripheral surface of these boundary parts. With this method, the phosphors and the light scattering members can be formed together by ink jet deposition after the boundary parts have been formed, thereby allowing for the manufacturing process to be simplified.  
From ¶ 0013 the color conversion substrate {reading on color conversion panel} includes a transparent substrate having a first main surface, a phosphor layer having a plurality of phosphors arranged along the first main surface {reading on color conversion layer} and a plurality of transparent first boundary parts formed so as to surround the respective phosphors, and a plurality of first reflective parts formed on the outer peripheral surface of the respective plurality of first boundary parts.  Lee evidences at ¶ 0019 and its claim 9 that phosphor can include or comprise quantum dot particles.  From ¶s 0017 and 0117 of Kadowaki it is preferable that the color conversion substrate further include a low refractive index layer formed on the main surface of the transparent substrate by spin coating or slit coating, interposed between the phosphor layer {i.e. color conversion layer} and the main surface of the transparent substrate, as shown in Figs. 14-15 as 41 interposed between substrate 60 and phosphor layer with 18 B,G, and R, and preferable that a refractive index of the low refractive index layer be less than a refractive index of the respective phosphors {reading on low refractive layer disposed on one surface of the substrate and the phosphor layer or color conversion layer disposed on the low refractive index layer}.  
This liquid crystal display device includes a thin film transistor substrate; an opposite substrate having the color conversion substrate, the opposite substrate being disposed on the thin film transistor substrate with a gap therebetween; and a liquid crystal layer provided in the gap between the thin film transistor substrate and the opposite substrate, wherein the opposite substrate includes a polarization film disposed closer to the thin -film transistor substrate than the color conversion substrate.  It is preferable that a planarizing film be provided between the color conversion substrate and the polarization film, and preferable that a portion of the planarizing film adjacent to the polarization film have a planarized surface.  From ¶ 0134 the color conversion substrate 4 includes a main plate 39, a phosphor layer 42 formed on the main plate 39, a reflective member 46 formed on the phosphor layer 42, and a planarizing film 43 that covers the reflective member 46 and the phosphor layer 42 {i.e. color conversion layer with scattering}.  In Embodiment 2, the planarizing film 43 is adhesive and adheres the opposite substrate 6 to the color conversion substrate 4 {reading on planarization layer covering the low refractive index layer and color conversion layer}. 
From ¶ 0057 the color conversion substrate 4 includes a main plate 39 having an emitting surface, a phosphor layer 42 formed on a main surface of the main plate 39 opposite to the emitting surface thereof, a reflective member 46 formed on the phosphor layer 42, and a planarizing film 43 formed between the phosphor layer 42 and the polarizing plate 33.  The main plate 39 includes the transparent substrate 40 and a low refractive index layer 41 formed on the main surface of the transparent substrate 40.  The transparent substrate 40 is a glass substrate, or the like, for example. The refractive index of the low refractive index layer 41 is 1.20 to 1.40, for example.  {Such a range overlaps with that of pending Claim 1 of less than or equal to 1.30.}  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  From ¶ 0059 the phosphor layer 42 includes a plurality of light scattering members 44, a plurality of phosphors 45, and boundary parts 18 formed so as to surround the light scattering members 44 and the phosphors 45.  There phosphors include a red phosphor 45R and a green phosphor 45G. The red phosphor 45R, the green phosphor 45G, and the light scattering member 44 are disposed so as to have gaps therebetween. 
From ¶ 0110 the planarizing film 43 is made of a material that has a lower refractive index than the light scattering member 44, the red phosphor 45R, and the green phosphor 45G.  Given this is the same as the low refractive index layer the planarizing film and low refractive index layer can be of the same material for pending Claim 10.  
However Karkkainen does not expressly disclose that the low refractive index layer coating is a carbosilane-siloxane copolymer or the low refractive layer has a light transmittance of greater than or equal to 90 % at 400 nm.  
Karkkainen like Kadowaki is directed to coatings with low refractive indices as disclosed in the abstract and at ¶s 0016-0017, 0032 and 0134 and Table 1 for a silicon polymer material, which has a silicon polymer backbone with chromophore groups attached directly to at least a part of the silicon atoms, the polymer further exhibiting carbosilane bonds for a copolymerized carbosilane/siloxane composition {reading on carbosilane-siloxane copolymer for pending Claim 1}.  
The film forming composition and resulting coating properties can be tailored to suit the specific exposure wavelength and device fabrication and design requirements.  By using two different chromophores the refractive index and the absorption co-efficient can be efficiently tuned.  By varying the proportion of carbosilane bonds, and a desired Si-content of the anti-reflective coating composition can be obtained.  Lithographic processes can produce anti-reflective coatings on semiconductor components, where the coating properties can be tuned by choosing the right composition for refractive index. Fig.4 shows the refractive index “Rf” from 1.3 to above 1.6 depending on energy to 1.26 to just above 2.0 for different examples of 1 to 10.  From ¶s 0131-0134, 0153 and Table 1, the used spectral range in the measurement was 150 nm-650 nm.  FIGS. 1-4 represent the spectral plots of n and k as a function of wavelength (nm) and energy (eV).  Table 1 represents the characteristic n and k values for 157 nm, 193 nm, 248 nm and 633 nm wavelengths.  A Si-content (theoretical) of 17.4% to 41.9%; [0134] a refractive index (n) of 1.382-1.581 at 157 nm, 1.507-1.839 at 193 nm, 1.471-1.674 at 248 nm and 1.44-1.593 at 633 nm.  For phenanthrene-9-triethoxysilane (7.71 g, 60 mol %), tetraethoxysilane (3.42 g, 40 mol %) carbosilane with measured film thickness of 43.7 nm, the refractive indices (n) at 157 nm, 193 nm, 248 nm and 633 nm were 1.375, 1.507, 1.478 and 1.568, respectively {reading on carbosilane-siloxane copolymer low refractive index coating of an anti-reflective coating for a layer as in pending Claim 1}.  RN 917090-25-6 evidences that the structure for phenanthrene-9-triethoxysilane is :  
  as 3-(9-phenanthrenyl)propyltrimethoxysilane.  Rantala evidences in ¶s 0074, 0122, 0186 and examples 14-16 and 19 that an optical dielectric siloxane polymer applicable for forming an optically transparent film as with 9-Phenanthrenyl triethoxysilane produced in Example 16 as 
    PNG
    media_image9.png
    132
    173
    media_image9.png
    Greyscale
and made into a film in example 19 along with 1-(9-Phenanthrenyl)-1,1,4,4,4-pentamethoxy-1,4-disilabutane for a polymer forming a transparent film (See ¶ 0186).  Therefore Rantala evidences that films with 9-Phenanthrenyl triethoxysilane as in Karkkainen are transparent which would be greater than or equal to 90% at 400 nm. {reading on pending Claim 1}.  
To any extent that the Rf of the carbosilane-siloxane copolymer does not disclose tunability of the Rf to 1.30 and below from that of table 1 at 3.75 as set forth in MPEP 2144.05, in the case where the claimed range and prior art ranges disclose the use of 1.375 Rf with tunability, while the present claims require Rf at less than or equal to 1.30, it is apparent, however, that the instantly claimed Rf of less than or equal to 1.30 and that taught by Karkkainen are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  This is particularly the case given the teaching of Karkkainen of tunability of the Rf with the types and amounts of precursor monomer dependent on the design criteria for the semiconductor application.  
	In light of the case law cited above and given that there is only a “slight” difference between the Rf of tunable 1.375 disclosed by Karkkainen and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the Rf of less than or equal to 1.30 disclosed in the present claims is but an obvious variant of the tunable Rf disclosed in Karkkainen, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Kadowaki the color conversion panel with low Rf index layer in an overlapping range of 1.20 to 1.40, as afore-described where from Karkkainen a carbosilane-siloxane copolymer as with 9-phenanthrenyltriethoxysilane useful for tunable low Rf index coatings is present for a transparent low Rf index coating of Kadowaki motivated to have tunable Rf index depending on the design criteria of the semi-conductor application as for the color conversion panel of pending Claim 1.  Furthermore the combination of Karkkainen with Kadowaki would have a reasonable expectation of success to one skilled in the art because both Karkkainen and Kadowaki have low Rf index coatings for layer for semi-conductors with optical properties if Rf index. 
Claims 2-5, 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki”, evidenced by Lee, in view of Karkkainen evidenced by U.S. 2004/0266923, Fehn et. a. (hereinafter “Fehn”) and further in view of U.S.5,580819, Li et al, hereinafter “Li” evidenced by JP2004-307694, .
	For JP2004-307694 the English machine translation was retrieved from the Google patents, https://patents.google.com/patent/JP2004307694A/en?oq=JP2004307694 which will be referenced throughout this Office Action for disclosures and are hereafter referred to as “Yagihashi”.
Regarding Claims 2-5 and 7-8 Kadowaki in view of Karkkainen are applied as to Claim 1, along with the disclosures of Karkkainen from ¶s 0015, 0032-0098, 0125, and 0128 that the carbosilane-siloxane copolymer for an anti-reflective coating is synthesized by reacting silicon monomers, typically monomers of two or more different kinds in the presence of a suitable solvent and recovering the reaction product.  Such monomers having the formulas:  R1--R4--SiX3 I and  R1SiX2--R4--SiX3 II, wherein R1 is independently selected from the group of hydrogen, hydroxyl, linear and branched alkyl, alkoxy, alkenyl, alkynyl, epoxy, vinyl, tolyl, acryl, acrylate, alkyl(alk)acrylate and aryl groups having 1 to 6 rings, at least one of the R1 of the polymer being a chromophore group; each X represents independently a hydrolysable group or a hydrocarbon residue; and [0035] R4 stands for an optional bivalent hydrocarbon linker, such as an alkylene group (--CH2--)n, wherein n is an integer 1 to 20, or an arylene group (e.g. a phenylene or naphthenylene group) or polycyclic group, which optionally carries an organic substituent or mixtures thereof. Other suitable precursors are those having formulas III and IV:  R2--R4--SiX3 III and R2SiX2--R4--SiX3 IV  In these formulae R2 is selected from the group consisting of hydrogen, linear and branched alkyl and cycloalkyl, alkenyl, alkynyl, (alk)acrylate and alkoxy and aryl groups having 1 to 6 rings, R2 is selected from the group consisting of hydrogen, hydroxy, linear and branched alkyl and cycloalkyl, alkoxy, alkenyl, alkynyl, epoxy, vinyl, tolyl, acryl, acrylate, alkyl(alk)acrylate and alkoxy and aryl having 1 to 6 rings, each X has independently the same meaning as above and R4 stands for an optional bivalent hydrocarbon linker, which optionally carries an organic substituent or mixtures thereof.  Typically, the siloxane polymer has a repeating --Si(R12)--R4--Si(R22)--R4-- backbone, wherein substituents R1 and R2 and R4 have the same meaning as above.  From ¶s 0086-0098 the composition may further comprise (d) an alkoxysilane, acyloxysilane or chlorosilane having at least one C1-C6 crosslinking group attached directly to the Si atom.  The composition may comprise the hydrolysis product of 5-98 mole %, preferably about 10 to 40 mole percent, silanes of the formula: 
    PNG
    media_image10.png
    95
    125
    media_image10.png
    Greyscale
, wherein R1 is alkoxysilane, acyloxy or chloro silane and R2 is hydrogen, methyl, ethyl, propyl or butyl, vinyl, allyl group, (b) 1 to 30 mole percent, preferably 1 to 20 mole percent, of carbodisilane; 
    PNG
    media_image11.png
    112
    198
    media_image11.png
    Greyscale
 wherein R1 is alkoxysilane, acyloxy or chloro silane, R3 is methylene, ethylene or propylene, arylene, bridging group and R4 is aromatic or polyaromatic group, and (c) 0 to 98 mole percent, preferably 20 to 60 mole percent, 
    PNG
    media_image12.png
    101
    128
    media_image12.png
    Greyscale
 wherein R1 is tetramethoxysilane, tetraethoxysilane, tetrapropoxysilane, tetrabutoxysilane, tetraacyloxysilane or tetrachlorosilane.  The cross-linking group of monomer (d) is for example selected from the group of styrene, C.sub.2-C.sub.6 alkenyl, C.sub.2-6 alkynyl, 3-methacryloxy, 3-acryloxy, 3-aminoethyl-amino, 3-amino, and epoxy containing hydrocarbon group.  These monomers read on formulae 1 and 2 of pending Claim 4 when n=0 and less than 4.  From ¶ 0098 The material should be compatible with spin-on deposition tools that are used in semiconductor industry manufacturing; [0095] (B) The processing solvent should be of the kind which is commonly applied, or which is suitable for use, as a processing solvent in the semiconductor industry, such as propyleneglycol monomethylether acetate, PGMEA, PnP, PGME) {reading on solvent for pending Claim 2}. From ¶ 0125 the polymerized material will have a molecular weight of about 500 to 500,000 g/mol, typically about 1000-30,000 g/mol.  This molecular weight range overlaps that of pending Claim 5 of from 3,000 to 5,000,000 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.
Given that Karkkainen discloses formulae 1 and 2 of pending Claim 4 for the carbosilane-siloxane copolymer which is in composition of pending claim 2 and (a) such polymerization of Karkkainen’s monomers for the carbosilane-siloxane copolymer would inherently or implicitly produce the formula 3 of pending claim 2 as evidenced by Fehn.  Fehn evidences in the abstract and at ¶s 0007 that carbosilanes containing hydrolyzable groups with a formula for (A) RaR1bSiO(4-a-b)/2 (I) can have a formula from ¶s 0038-0042 of R1gR3-gSiO(SiR2O)n(SiRR1O)mSiR3-gR1g (IV) in which R and R1 have the meaning mentioned above therefor, g is 0, 1, 2 or 3, m is an integer from 4 to 5000, preferably from 10 to 600, more preferably from 20 to 200, and n is 0 or an integer from 1 to 7000, preferably from 10 to 4000.  From ¶ 0056 such a component (A) can be combined with component (C) are MQ, MT, MDQ, MDT, MTQ and MDTQ silicone resins, in which M are R3SiO1/2 and/or HR2SiO1/2 and/or R1R2SiO1/2 units, D are R1RSiO2/2 and/or R2SiO2/2 and/or HRSiO2/2 units, T are RSiO3/2 and/or R1SiO3/2 and/or HSiO3/2 units and Q are SiO4/2 units, in which R and R1 have the meaning described above, these silicon compounds containing at least two hydrolyzable groups X on average per molecule.  These disclosures of Fehn evidence the formula of Karkkainen would produce inherently or implicitly product the carbosilane-siloxane copolymer of component (a) of pending Claims 2 and 3. 
However Kadowaki in view of Karkkainen disclosing (a) and (d) of pending Claim 2 does not expressly disclose the organic polymer (b) and surfactant (c) of pending Claim 2.  
Li is directed as is Kadowaki as modified to an antireflective coating with a refractive index from the abstract and Col. 2, lines 50-60, Col. 7, line 32 to Col. 8, ;line 32, and Col. 10, lines 43-52 for a coating composition comprising, in combination, the acid catalyzed hydrolysis and condensation products of a water-silane monomer(s) mixture and a film forming amount of a polymer, i.e., homopolymer, copolymer, terpolymer, etc., having amino, hydroxy and carboxy, hydroxy and amino, amino and carboxy, or amino, hydroxy and carboxy functional group(s).  The coating composition may also contain a leveling amount of surfactant. A leveling amount is that amount which is sufficient to allow the coating composition to spread evenly and homogeneously (or to level the coating composition) on the surface of the substrate to which it is applied.  The cationic surfactants include quaternary ammonium salts and the nonionic surfactant may be selected from the group including ethoxylated polyoxypropylene glycols and propoxylated polyoxyethylene glycols {reading on pending Claim 7 and (b) of pending Claim 2 and with a molecular weight greater than 134.17g/mol reads on Claim 8.  Yagihashi evidences in the abstract and Claim 1 at ¶s 0027-0028 for forming the porous film comprises a solution containing a polymer obtained by hydrolyzing and condensing one or more kinds of silane compounds of the following general formula (1) R n Si (OR ') 4-n (1) (In the above formula, R represents a linear or branched alkyl group or aryl group having 1 to 8 carbon atoms which may have a substituent, and when a plurality of Rs are contained, R′ represents an alkyl group having 1 to 4 carbon atoms, and when a plurality of R′ are contained, each may be independently the same or different, and n is an integer of 0 to 3 and a composition for forming a porous film, comprising: a solution containing a polymer obtained by hydrolyzing and condensing one or more of the silane compounds represented by formula (I), a surfactant, and an aprotic polar solvent.  The surfactant preferably is a quaternary ammonium salt added to the silane compound solution, and the polymerization reaction may be performed in a mixed solution of the silane compound and a surfactant such as a quaternary ammonium salt, where the quaternary ammonium salt used is preferably a compound represented by the following general formula (2)
R ″ N+ (CH3)3 X− (2).  It is an alkyl trimethyl ammonium salt represented by these. In the formula, R ″ represents a linear or branched alkyl group having 8 to 20 carbon atoms, and X represents an atom or a functional group capable of forming an anion.  The quaternary ammonium salt is particularly preferably a trimethylammonium salt having one linear alkyl group having 12 to 18 carbon atoms. Examples of such an ammonium salt include dodecyltrimethylammonium chloride {reading on formula 4 of (c ) of pending Claim 2.  
Applicants are reminded regarding the wording “the low refractive layer is formed by coating a composition for the low refractive layer comprising following components selected from (a) to (d) on the substrate” of Claim 2 and “wherein the carbosilanesiloxane copolymer is formed by a hydrolysis condensation reaction of a compound represented by Chemical Formula 1 and a compound represented by Chemical Formula 2” for Claim 4 “that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Therefore, absent evidence of criticality regarding the presently claimed process and given that Kadowaki as modified meets the requirements of the claimed product or composition, Kadowaki as modified clearly meet the requirements of present claims 2 and 4.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Kadowaki the color conversion panel with a transparent low Rf index layer in an overlapping range of 1.20 to 1.40, where the carbosilane-siloxane copolymer useful for tunable low Rf index coatings from the afore-described monomers and solvent of Karkkainen is present for the transparent low Rf index coating of Kadowaki motivated to have tunable Rf index depending on the design criteria of the semi-conductor application as for the color conversion panel, as afore-described pending Claim 1, and where from Li the composition of the carbosilane-siloxane copolymer includes ethoxylated polyoxypropylene glycols and propoxylated polyoxyethylene glycols and quaternary ammonium chloride salt surfactants motivated to have a level antireflection coating with a low refractive index layer as for Claims 2-5 and 7 .  Furthermore the combination of Li with Kadowaki as modified would have a reasonable expectation of success to one skilled in the art because both Li and Kadowaki as modified are for antireflection coatings of hydrolyzed and condensed organosilanes.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Also Claims 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action regarding the claim from which Claims 6 and 9 depend and to include all of the limitations of the base claim and any intervening claims.  
Response to Arguments
Applicant’s arguments filed 05/03/2022 with respect to claim(s) 1-11 have been considered but are moot in view of the new grounds of rejection based on an updated search set forth above as used to reject the amended claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787